                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

MR. LUIS RANGEL, SETH ADOMAKO,             §
CHRISTINA CABELLO, ELISABETH               §
NGUYEN, JOSE SANCHEZ, CHRISTAL             §
TURNER, MELISSA WILSON, MARTIN             §
OLOYEDE, NATHALIE YEKA, TRISTEN            §
WILSON, TERRELL WHITE, DAVID W.            §
JESSOP, DENAIRIUS ROBINSONII, EMRAN        §
ALHYASAT, TERESA ANAYA, TIFFANY            §
BROWN, MED CULLINS, KEVIN D. EARLS,        §
TYHESSIA ELLIS, CRYSTAL HAYDEN,            §
RHONDA JAMES, EMMANUEL MAKARI,             §
CHRISTOPHER MARTIN, CATHERINE              §
MCCARTY, ROSHAWN SAMPSON,                  §
VICTOR SEKGANTSO, MARK DAVIS,              §
CANDACE D. SMITH, LATASHA                  §
SOLOMON, ALAN TA, GEORGE VAN-              §
LARE, SAUL VEGA, ROSALINDA A VELA          §
ESCOBAR, JUSTIN WIGGINS, PATRICK           §
ACHEAMPONG, JOANNA AGUILERA,               §
SHAWN J. AUSTIN, KINNEY BARCUCH,           §
YOUNGHEE BERMINGHAM, NINA BURNS,           §
CHRISTIAN BURROW, MIKE DEAN,               §                CIVIL NO.
FRANKIE EARLYJR., SHARONDA FORD,           §            SA-18-CV-0082-DAE
JAYSON FOX, COURTNEY FRAZIER,              §
JENNIFER GAILLEY, RYAN GRIZZLE,            §
JEREMY HENGY, LISA HOWARD,                 §
NATHANIEL JONES, DERRICK KEITH,            §
PROSPER KISWAGA, NORMA MARTINEZ-           §
CANTU, KASANDRA MCGHEE, GODFREY            §
MOMANYI, MICHELLE ORR, LAWRENCE            §
OWONIKOKO, ANDRES SALAZAR,                 §
KIMBERLY SEARCY, LACHANNA SNEED,           §
SCOTT SULLIVAN, JULIO VALENCIA,            §
MIRANDA VAN COLEN, EDWARD WATTS,           §
WAYNE CARL WILLIAMS, SEAN                  §
WILLIAMS, GLADYS BERISTAIN, WILLIE         §
GARRET, RICHARD SHAW, TREVOR               §
REED, HEATHER MICHELLE EMMONS,             §
                                           §
            Plaintiffs,                    §
                                           §
vs.                                        §
                                           §
ADTALEM GLOBAL EDUCATION, INC.,            §
FORMERLY KNOWN AS DEVRY                    §
EDUCATION GROUP, INC.; AND DEVRY           §
UNIVERSITY, INC.,                          §
                                           §
            Defendants.                    §
                                           §


                                           1
                                            ORDER

        Before the Court in the above-styled and numbered cause of action is Plaintiffs’ Motion

for Reconsideration of the Order Granting Defendants’ Motion for Protective Order [#36]. The

motion was referred to the undersigned for disposition pursuant to Rules CV-72 and 1(c) of

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas on September 27, 2018.         In considering the motion, the Court has also reviewed

Defendants’ Response to Plaintiffs’ Motion [#38]. The Court will deny the motion.

        Plaintiffs ask the Court to reconsider its Order [#33], dated September 21, 2018, staying

all discovery in this case pending a resolution of Defendants’ motion to dismiss. The Court

granted the motion as unopposed because Plaintiffs failed to file any response in opposition by

September 7, 2018, the date a response was due. See Loc. R. 7(e)(2). In denying Plaintiffs’

motion, the Court also noted the breadth of Plaintiffs’ discovery requests and the prohibition on

using early discovery to aid a plaintiff in pleading claims governed by Rule 9(b)’s heightened

pleading standard. See ABC Arbitrage Plaintiffs Grp. v. Tchuruk, 291 F.3d 336, 349 (5th Cir.

2002); Whaley v. Ocwen Loan Servicing, LLC, 2017 WL 8896873, at n.1 (W.D. Tex. Nov. 6,

2017), report and recommendation adopted, 2017 WL 8939950 (W.D. Tex. Dec. 1, 2017)

(internal quotation omitted)). Plaintiffs now argue that their negligent misrepresentation claim is

not governed by Rule 9(b), in contrast to their fraud claim, and therefore should not be subject to

the stay.

        Plaintiffs’ argument should have been made in a timely response in opposition to the

motion to stay discovery. The Court will not entertain the argument now. Additionally, even if

the argument had been raised in a timely manner, the Court would not have allowed the parties to

engage in the piecemeal discovery requested by Plaintiffs for several reasons. First, Rule 9(b)



                                                2
often does apply to negligent misrepresentation claims. See Benchmark Elecs., Inc. v. J.M.

Huber Corp., 343 F.3d 719, 723 (5th Cir.), opinion modified on denial of reh’g, 355 F.3d 356

(5th Cir. 2003) (“Although Rule 9(b) by its terms does not apply to negligent misrepresentation

claims, this court has applied the heightened pleading requirements when the parties have not

urged a separate focus on the negligent misrepresentation claims.”).

       Moreover, even if Rule 9(b) did not apply to Plaintiffs’ negligent misrepresentation

claim, the Court would still not allow Plaintiffs to attempt to carve out discrete discovery related

only to this claim. Plaintiffs’ discovery as to their negligent misrepresentation claim is likely to

overlap at least partially, if not completely, with the discovery related to their fraud claim, and

piecemeal discovery would only lead to further disputes over the scope of the discovery process.

Accordingly, pursuant to Rule 26(c), the Court reaffirms that the more efficient manner to handle

discovery in this case is to stay all discovery in this lawsuit until Defendants’ motion to dismiss

has been resolved. See Fed. R. Civ. P. 26(c)(1) (authorizing a district court to stay discovery for

good cause shown); Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 (5th Cir.

1990) (noting that staying discovery pursuant to Rule 26(c) pending a ruling on a motion to

dismiss is appropriate in a case where “it might preclude the need for discovery altogether thus

saving time and expense”).

       Thus, in accordance with the foregoing:

       IT IS ORDERED that Plaintiffs’ Motion for Reconsideration of the Order Granting

Defendants’ Motion for Protective Order [#36] is DENIED.

       SIGNED this 11th day of October, 2018.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE


                                                 3
